MoCLELLAN, C. J.
The decree in this case dismissing the bill for want of equity was entered on February 13, 1902. The appeal was taken on March 1, 1902. Notice of the appeal was served on the respondent on March *3191.2, 1902. The return day of the appeal was the first Monday after the lapse of twenty days from March 12, 1902. At all events the record should have1, been filed in this court on Monday of the week of the call of the Fourth Division in this court, which was June 2, 1902. In point of fact, the record was not filed in this court until July 5, 1902, after the term to which the appeal was taken. No excuse for this delay is shown. It can not be affirmed that the appellees were not prejudiced by it. The motion to dismiss the appeal for this unwarranted delay in filing the record in this court was seasonably made at the term of the court following the filing of the record here. The motion must prevail — Sears v. Kirksey, 81 Ala. 98; Winthrow & Gordon v. Woodward Iron Co., 81 Ala. 100; Bayzer v. McMillan Mill Co., 105 Ala. 395; 13 So. Rep. 144.
Appeal dismissed.